Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendments
2.            This Office Action is responsive to the Amendment filed on 12/30/21.  Claims 1-18 of which claims 1 and 10 are independent, were pending in this application and have been considered below.
•    No claims are canceled.

•    No claims are new.

Response to Arguments
3.           (i)  Applicant’s arguments, see Remarks, filed 12/30/21, with respect to the rejection of Claims 1, 2, 6-9,10,11 and 15-18 under 35 U.S.C. 103(a) as being unpatentable over Malladi et al (US 20080095108 A1)(see ids) and Ishifuji et al (US 6061389) (see ids) in view of Tiirola et al (US 20080298433)(see ids) and further in view of INOUE et al (US 2008031 8608)(see ids) have been fully considered and are persuasive.  The rejection of claims has been withdrawn.
(ii) Applicant’s arguments, see Remarks, filed 12/30/21, with respect to the rejection of claims 1-18 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10958305 B2 have been fully considered and are persuasive.  The rejection of claims has been withdrawn because of Terminal disclaimer (TD) submitted and approved on 12/30/21.



Allowable Subject Matter
4.         Claims 1-18 are allowed.
5.         As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
6.         Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

7.         The following is a statement of reasons for allowance: 
Regarding claims 1 and 10, the prior art of record, specifically Malladi et al (US 20080095108 A1)(see ids) teaches a base station among a plurality (110,120)  of base stations (see fig.1, [0006], base stations that can support communication for any number of user Equipments (UEs). A UE (e.g., a cellular phone) may be within the coverage of zero, one, or multiple base stations at any given moment. [0035], multiple Node Bs 110, figs 1,. 8, a Node B and a UE) comprising: a transmitter (see 7 transmitters (TMTR) 822a through 822t, [0114)), which, in operation, transmits, to the terminal(UE 120, [0115]), T downlink signals from transmitters 822a through 822t may be transmitted via T antennas 824a through 824t [0114]) and a receiver (receivers 
Ishifuji et al (US 6061389) (see ids) teaches in col. 14, lines 62-67 and col. 15, lines 1-8, "a hopping pattern ID field in place of the base station ID 710 shown in FIG. 6. In this hopping pattern ID field, the hopping pattern ID is set in place of the base station ID"
INOUE et al (US 2008031 8608)(see ids) INOUE et al in the same endeavor discloses in fig. 17, a mobile station 20 in the mobile communications system. The mobile station 20 sets CAZAC sequences to use and a cyclic shift amount to make in each CAZAC sequence, in accordance with information notified from the base station 10, such as a sequence notification number. In [0177] INOUE et al discloses a CAZAC sequence spreading section 207 spreads the PUCCH control signal by using a frequency-domain CAZAC sequence input from a CAZAC sequence generation section 208. This CAZAC sequence is a sequence generated by the CAZAC sequence generation section 208 in accordance with the information notified from the base station 10, such as the sequence notification number, and is the same as a PUCCH demodulation reference signal sequence to be used by the mobile station 20. In [0177] INOUE et al discloses that the CAZAC sequence generation section 208 generates frequency-domain CAZAC sequences and outputs them to the CAZAC sequence spreading section 207 and a block spreading section 211. Another block spreading section 209 performs block spreading on the PUCCH spread control signal by using a 
However, none of the prior arts cited alone or in combination provides the motivation to teach a transmitter, which, in operation, transmits, to a terminal, a first identity specific to a cell, and transmits, to the terminal, a second identity set independently of the first identity; and a receiver, which, in operation, receives, from the terminal, a response signal generated using a sequence defined by one of a plurality of cyclic shifts, wherein said one of the plurality of cyclic shifts varies between symbols according to a cyclic shift hopping pattern set based on the second identity as recited in claims 1 and 10.
Conclusion
8.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE E TAYONG whose telephone number is (571)270-1675.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/HELENE E TAYONG/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        March 12, 2022